Citation Nr: 1022135	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-22 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

A review of the Veteran's claims file reveals that the 
Veteran requested a Travel Board hearing which has not been 
scheduled.  Accordingly, this matter is not ready for 
appellate disposition.

Specifically, on the VA Form 9, Appeal To Board Of Veterans' 
Appeals (Form 9), which was received at the RO in July 2008, 
the Veteran asked to present testimony at a hearing conducted 
before a Veterans Law Judge (VLJ) at the RO.  In October 
2008, a letter was mailed to the Veteran acknowledging his 
Form 9 and his pending hearing request.  At that time, he was 
asked to state whether he wished to testify before a VLJ at 
the RO or in Washington, D.C. or before RO personnel at the 
RO.  

The Board acknowledges that the Veteran did not respond to 
the RO's letter.  In any event, and of particular 
significance to the Board, are the facts that the Veteran has 
not withdrawn his request for a hearing before a VLJ at the 
RO and that his requested hearing has not been scheduled.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  In the present appeal, the Board 
agrees that the Veteran's requested hearing should be 
scheduled.  

Accordingly, this case is remanded to the RO for the 
following action:

Schedule the Veteran for a personal 
hearing before a VLJ at the RO.  The 
Veteran and his representative should be 
notified of the date and time of the 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


